*860
ORDER

PER CURIAM.
MarChem Coated Fabrics, Inc. appeals from the Labor and Industrial Relations Commission’s (“the Commission”) decision to award David Hix (“Employee”) unemployment compensation because it argues Employee was terminated due to misconduct connected with his work.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. We affirm pursuant to Rule 84.16(b).